DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-27 and 29 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 19, and 27, the limitation of, “the dye being acoustically silent when a quantity of interest is absent and becoming photoacoustically-active when bonded” is not described in the specification in a way that supports possession of the claimed invention.  The specification does not reasonably convey to one having ordinary skill in the art how a dye 
Regarding claims 5 and 26, the recited dyes and combinations that are claimed to become photoacoutically-active upon binding to a “quantity of interest” are considered to be species to the genus of claims 1 and 19.  MPEP 2163.05(I)(B) states that, "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when…the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In this situation, the Applicant has appeared to only disclose a description pertaining to a single species of dye, which is methylene blue.  The list of species listed in claim 5 are not considered to adequately support the genus due to the complexity of the chemical structures and reactions required to render the dye photoacoustically-active.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 19, and 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854. 2013. (hereinafter as Wilson).
Regarding claims 1, 19, and 27, Gambhir discloses a device for noninvasively monitoring a therapy, an administered medicament, and a patient (16:29-33, “to ensure the delivery of the agent or drug to its intended destination as well as the quantity of agent or drug delivered to the destination”), comprising: b. an ultrasound photoacoustic imager configured to detect a level of a quantity of interest or medicament (10:21-24, “image acquired using the photoacoustic probes can be used to illustrate the concentration and/or location of the photoacoustic probes”), the quantity of interest having been bonded to a photoacoustic probe (10:53-65, “targeting moiety has an affinity for a target”), c. to thereby allow the level of the quantity of interest or medicament in a patient undergoing therapy to be determined and maintained within a therapeutic range, as determined by photoacoustic imaging (10:21-24, “image acquired using the photoacoustic probes can be used to illustrate the concentration and/or location of the photoacoustic probes”; 16:21-44, “therapeutic applications such as, but not limited to, targeting diseases”).  Gambhir does not explicitly disclose a. a source of dye, the dye being acoustically silent when a quantity of interest is absent and becoming photoacoustically active at least when bonded to the quantity of interest.  However, Wilson teaches photoacoustic imaging probes that are activated when in contact with a tumor-specific enzyme (p.1854).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the dye of Wilson to the probe of Gambhir, as to provide a contrast probe that can be selectively activated.

Claim(s) 2-5 and 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854 (hereinafter as Wilson), as applied to claim 1 above, in view of Biran (US 2011/0065085, of record).
Regarding claim 2-4, neither Gambhir nor Wilson explicitly disclose that the drug is heparin and that the dye that interacts with the heparin is the charged species methylene blue.  However, Biran teaches enhancing the visualization of heparin by binding a dye such as methylene blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to methylene blue, as taught by Biran to the photoacoustic imaging of Gambhir and Wilson, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Gambhir and Wilson.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.
Regarding claim 5, neither Gambhir nor Wilson explicitly disclose that the dye is a phenothiazinium species that is toluidine blue, but Biran teaches the use of toluidine blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to toluidine blue, as taught by Biran to the photoacoustic imaging of Gambhir and Wilson, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Gambhir and Wilson.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.
([0052]).  Toluidine is derived from toluene, which is a derivative of aniline.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an aniline derivative such as toluidine blue as a dye as taught by Biran to the photoacoustic imaging of Gambhir and Wilson, as to provide a contrast-enhancing agent to a photoacoustic imaging scan.

Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854 (hereinafter as Wilson), as applied to claim 1 above, in view of Lanza (US 2010/0297019, of record).
Regarding claim 7, neither Gambhir nor Wilson explicitly disclose that the quantity of interest is digoxin or phenytoin.  However, Lanza teaches that a composition which may include digoxin as part of an imaging agent (Table B: “cardiac glycosides - digoxin”; [0064]: “imaging/tracking agents”; [0080]: “photoacoustic tomographic (PAT) imaging”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the bioactive composition of Lanza as the quantity of interest of Gambhir and Wilson, as to provide a well-known therapeutic agent with imaging and tracking capabilities.

Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854 (hereinafter as Wilson), as applied to claim 1 above, in view of Pinchuk (US 5053048, of record).
Regarding claim 8, neither Gambhir nor Wilson explicitly disclose that the source of dye is a localized region of dye on a catheter.  However, Pinchuk teaches that a catheter may be stained with a toluidine dye that binds heparin (8:35-36, 58-59; 9:13).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter taught by Pinchuk to the system of Gambhir nor Wilson, as to provide a visuals-enhancing dye that binds an antithrombogenic agent that is commonly applied to medical devices to avoid thrombosis (Pinchuk @ 1:20-34).
Regarding claim 12, neither Gambhir nor Wilson explicitly disclose that the source of dye is localized by covalently binding dye to the catheter.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply covalent bonding between the dye and the catheter given the finite and limited types of chemical bonds (i.e. ionic, covalent, hydrogen) that would be compatible to facilitate a secure binding between a chemical group of the dye to a catheter surface.  For instance, if hydrogen bonds are insufficient in strength, and the valence of the binding groups do not permit ionic transfer of electrons, then the only option left would be covalent bonding, and one having ordinary skill in the art would have understood these limitations.
Regarding claim 13, neither Gambhir nor Wilson explicitly disclose that the localized region of dye on the catheter is a cladding region.  However, Pinchuk teaches that a catheter may (8:35-36, 58-59; 9:13 - the region that is stained is considered a ‘cladding’ region because it is applied over another layer of material).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter taught by Pinchuk to the system of Gambhir nor Wilson, as to provide a visuals-enhancing dye that binds an anti-thrombogenic agent that is commonly applied to medical devices to avoid thrombosis (Pinchuk @ 1:20-34).
Regarding claim 14, neither Gambhir nor Wilson explicitly disclose that the catheter further is configured to include a drug release region.  However, Pinchuk teaches a catheter (8:35-36, 58-59; 9:13), which are well-known to one of ordinary skill in the art to be commonly used to deliver drugs to a subject.  For example, one of ordinary skill in the art would have known that venous-type catheters are commonly used to deliver therapeutic agents.

Claim(s) 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854 (hereinafter as Wilson), as applied to claim 1 above, in view of Nagar (US 2007/0093717, of record).
Regarding claim 18, neither Gambhir nor Wilson explicitly disclose that the ultrasound photoacoustic imager includes a wearable transducer.  However, Nagar teaches a wearable photoacoustic imaging transducer (Fig. 6: “glucometer 160” includes “acoustic transducer 30” which may be “mounted to locations of a patient body” as described in [0095]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854 (hereinafter as Wilson), as applied to claim 19 above, in view of Roy (US 2015/0157794, of record).
Regarding claims 20-22, neither Gambhir nor Wilson explicitly disclose that the output is used as an input to a controlling step, wherein the controlling, through a signal to an infusion pump, causes the administration of the medicament to cease, reduce, start, or increase so as to maintain the quantitative level of the medicament in the patient to within a therapeutic range or window.  However, Roy teaches an infusion pump that is controlled via a feedback mechanism ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the infusion pump of Roy as the system of Gambhir and Wilson, as to provide controlled and precise amounts of an infused medicament for patient safety.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gambhir (US 8574547) in view of “Acoustic and Photoacoustic Molecular Imaging of Cancer” by K.E. Wilson et al. Acoustic Molecular Imaging of Cancer. Vol. 54, No. 11.  pp. 1851-1854 (hereinafter as Wilson), as applied to claim 19 above, in view of Biran (US 2011/0065085, of record).
Regarding claims 23-25, neither Gambhir nor Wilson explicitly disclose that the drug is heparin and that the dye that interacts with the heparin is the charged species methylene blue.  However, Biran teaches enhancing the visualization of heparin by binding a dye such as methylene blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to methylene blue, as taught by Biran to the photoacoustic imaging of Gambhir and Wilson, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Gambhir and Wilson.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.
Regarding claim 26, neither Gambhir nor Wilson explicitly disclose that the dye is a phenothiazinium species that is toluidine blue, but Biran teaches the use of toluidine blue ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heparin, bound to toluidine blue, as taught by Biran to the photoacoustic imaging of Gambhir and Wilson, as to provide the therapeutic advantages of heparin to the contrast-enhanced imaging of Gambhir and Wilson.  One of ordinary skill in the art would have been knowledgeable of the various types of dyes used for image enhancement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0081294 to Fukui et al, discloses that photoacoustic imaging dyes which are bound to a compound which includes heparin ([0033], [0034]: “organic compounds…polysaccharides…heparin”) will render a photoacoustically-active product ([0022]…[0024]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793